Per Curiam.
Since the judgment of this court affirming the judgment of the superior court in this case has, on certiorari, been reversed by the Supreme Court, and since the law of the case as announced in the opinion of the Supreme Court (173 Ga. 323, 160 S. E. 345) supersedes the opinion of this court (41 Ga. App. 627, 154 S. E. 213), and demands a reversal of the judgment of the superior court, the judgment of affirmance heretofore rendered by this court is vacated and the judgment of the superior court is reversed.

Judgment reversed. Broyles, C. J., and Luke, J., concur.


Bloodworth, J., absent on account of illness.